Citation Nr: 1810761	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to an initial rating in excess of 30 percent for total knee replacement of the left knee.

3.  Entitlement to a rating in excess of 10 percent for medial collateral ligament repair with degenerative joint disease of the right knee. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1985.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, November 2013, and May 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in regard to his claim for service connection for an acquired psychiatric disorder.  A transcript of the hearing is of record.  He has not requested a Board hearing in regard to the other claims on appeal.  In September 2015, the Board remanded the case for additional development and it now returns for further appellate review.

The issues of entitlement to increased ratings for the Veteran's bilateral knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has a diagnosis of PTSD related to a verified in-service stressor and his diagnosed major depressive disorder is related to his PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and major depressive disorder are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder.  He has been diagnosed with PTSD and major depressive disorder and contends that such disorders are related to his military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In the instant case, as the Veteran did not serve in combat and his claimed stressor is not related to his fear of hostile military or terrorist activity, his stressor requires credible supporting evidence that such occurred.

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  Here, the Veteran's claim was certified in March 2013 and is therefore to be considered under the DSM-IV.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the September 2015 remand, the Board noted that the Veteran had reported various in-service stressors that he alleged resulted in his acquired psychiatric disorder; however, the evidence of record, to include the AOJ's finding rendered in July 2016, reflects that his stressors pertaining to flight line fatalities aboard the USS America in late 1977 and the USS Independence in 1978 could not be verified.  However, as noted by the Board in September 2015, the Veteran's stressor pertaining to the notification of the death of his friend, Buckstone, while aboard the USS Indepdendence in March 1981 was considered verified by evidence submitted by his attorney in July 2015. 

Furthermore, January 2011 and April 2011 VA examiners found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD and major depressive disorder based upon "deaths in service;" however, they did not specify whether such included the Veteran's verified stressor pertaining to the death of Buckstone.  Additionally, as the Veteran did not witness Buckstone's death, it was unclear whether such was sufficient to support a diagnosis of PTSD.  Furthermore, the examiners did not offer an opinion with a sufficient rationale as to the etiology of the Veteran's major depressive disorder.  Consequently, the Board remanded the case in order to obtain an addendum opinion addressing such matters.

Thereafter, in an August 2016 opinion, a VA mental health professional opined that the notification of Buckstone's death met the DSM-IV criteria for PTSD provided that his contemporary (or delayed) response was characterized by intense fear, helplessness, or horror.  In this regard, he stated that the fact that the Veteran continued to reexperience the event in nightmares is persuasive evidence that such an intense response occurred.  Furthermore, the examiner found that the Veteran's major depressive disorder was more likely than not related to his military service, specifically the development of PTSD, because depression commonly co-occurs with chronic PTSD. 

Therefore, the Board resolves all doubt in the Veteran's favor and finds that he has a diagnosis of PTSD related to a verified in-service stressor and his diagnosed major depressive disorder is related to his PTSD.  Consequently, service connection for PTSD and depression is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for PTSD and major depressive disorder is granted.


REMAND

During the course of the appeal, the Veteran was afforded VA examinations in September 2013 and June 2016 so as to evaluate the severity of his bilateral knee disabilities. Subsequent to such examinations, the United States Court of Appeals for Veterans Claims (Court) made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). In this regard, it does not appear that Correia-compliant testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary, at the aforementioned VA examinations. Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Furthermore, the Court recently found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up. See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999). Moreover, the examiner should also offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner. Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this regard, the Veteran reported flare-ups during his June 2016 VA examination. Such examiner documented the Veteran's descriptions of the impact of his flare-ups and determined that such examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  However, given the Veteran's reports of having flare-ups, he should be afforded another VA examination during a flare-up, if possible, and, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

Additionally, as the issue of entitlement to a TDIU is inextricably intertwined to the outcome of the Veteran's claims for increased ratings and the assignment of a rating for his service-connected PTSD, the issue is remanded pending the outcome of the development on those issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's bilateral knee disabilities.  

(B) The examiner should record the range of motion of the left and right knees observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right and left knee disabilities conducted in September 2013 and June 2016. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his right and/or left knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F)  The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's right knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

(G)  The examiner should also indicate whether the Veteran's total left knee replacement results in chronic residuals consisting of severe painful motion or weakness in the affected extremity, and describe in detail any scarring associated with such surgery. 

(H)  The examiner also should comment upon any functional impairment resulting from the Veteran's bilateral knee disabilities.  

A rationale for all opinions offered should be provided.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


